                        Case 2:19-cv-01034-JCM-DJA Document 83
                                                            85 Filed 12/10/20
                                                                     12/14/20 Page 1 of 10




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7 Scottsdale Indemnity Company

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                             DISTRICT OF NEVADA
                   10

                   11
                      CENTEX HOMES, a Nevada general                   CASE NO. 2:19-cv-01034-JCM-DJA
                   12 partnership,
                                                                       STIPULATION AND ORDER FOR
                   13                      Plaintiff,                  DISMISSAL OF ALL CLAIMS AGAINST
                                                                       SCOTTSDALE INSURANCE COMPANY
                   14             vs.

                   15 FINANCIAL PACIFIC INSURANCE
                      COMPANY, a California corporation; FIRST
                   16 SPECIALTY INSURANCE
                      CORPORATION, a Missouri corporation
                   17 GREENWICH INSURANCE COMPANY, a
                      Connecticut corporation; INTERSTATE FIRE
                   18 & CASUALTY COMPANY, an Illinois
                      corporation; LEXINGTON INSURANCE
                   19 COMPANY, a Delaware corporation;
                      NAVIGATORS SPECIALTY INSURANCE
                   20 COMPANY, a New York corporation;
                      SCOTTSDALE INDEMNITY COMPANY,
                   21 an Ohio corporation; ST. PAUL FIRE &
                      MARINE INSURANCE COMPANY a
                   22 Connecticut corporation; NATIONAL FIRE &
                      MARINE INSURANCE COMPANY, a
                   23 Nebraska corporation; IRONSHORE
                      SPECIALTY INSURANCE COMPANY, an
                   24 Arizona corporation; and ZURICH
                      AMERICAN INSURANCE COMPANY, a
                   25 New York corporation,
                   26                      Defendants.

                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4838-9090-8884.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01034-JCM-DJA Document 83
                                                            85 Filed 12/10/20
                                                                     12/14/20 Page 2 of 10




                    1            Plaintiff CENTEX HOMES (“Centex”) and Defendant SCOTTSDALE INSURANCE

                    2 COMPANY (“Scottsdale”) (erroneously sued and served herein as Scottsdale Indemnity

                    3 Company), by and through their respective undersigned counsel of record, agree and stipulate that

                    4 all claims in the above entitled action by Centex against Scottsdale shall be dismissed in their

                    5 entirety, with prejudice, each party to bear its own costs and attorneys' fees.

                    6 Dated this 10th day of December, 2020.                 Dated this 10th day of December, 2020.

                    7

                    8   /s/ Priscilla L. O’Briant                            /s/ Sarah J. Odia

                    9 ROBERT W. FREEMAN, ESQ.                                SCOTT S. THOMAS, ESQ.
                      Nevada Bar No. 3062                                    Nevada Bar No. 7937
                   10 PRISCILLA L. O’BRIANT, ESQ.                            SARAH J. ODIA, ESQ.
                      Nevada Bar No. 10171                                   Nevada Bar No. 11053
                   11 LEWIS BRISBOIS BISGAARD & SMITH
                                                                             PAYNE & FEARS LLP
                      6385 S. Rainbow Blvd., Suite 600                       6385 S. Rainbow Blvd., Suite 220
                   12 Las Vegas, Nevada 89118
                                                                             Las Vegas, Nevada 89118
                   13 Attorneys for Scottsdale                               Attorneys for Plaintiff
                   14

                   15
                                                                     ORDER
                   16
                                 IT IS SO ORDERED.
                   17
                                        December
                                 Dated this ____ day14, 2020.
                                                     of ______________, 2020.
                   18

                   19
                   20                                                        _______________________________
                                                                             U.S. DISTRICT COURT JUDGE
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4838-9090-8884.1                                 2
                       Case 2:19-cv-01034-JCM-DJA Document 83
                                                           85 Filed 12/10/20
                                                                    12/14/20 Page 3 of 10
Archived: Thursday, December 10, 2020 8:57:16 AM
From: O'Briant, Priscilla
Sent: Wednesday, December 9, 2020 8:04:38 PM
To: Cordell, Anne
Subject: FW: Centex - Carlan/Maples -- Scottsdale Insurance Company
Response requested: No
Sensitivity: Normal



Please proceed with filing. Sorry if I missed it.

Priscilla L. O'Briant
Partner
Las Vegas Rainbow
702.693.4388 or x7024388

From: Sarah J. Odia <sjo@paynefears.com>
Sent: Tuesday, December 8, 2020 7:49 PM
To: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company



No problem. This looks good. You can file it. Thanks.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Tuesday, December 8, 2020 4:17 PM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Yes, it’s exactly that kind of afternoon! See attached.




                                                Priscilla L. O'Briant
                                                Partner
                         Case 2:19-cv-01034-JCM-DJA Document 83
                                                             85 Filed 12/10/20
                                                                      12/14/20 Page 4 of 10
                                                    Priscilla.Obriant@lewisbrisbois.com

                                                    T: 702.693.4388 F: 702.893.3789




6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: Sarah J. Odia <sjo@paynefears.com>
Sent: Tuesday, December 8, 2020 3:36 PM
To: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company



Hi Priscilla,

We did receive it. Can you send me the stipulation? It wasn’t attached to your email.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Tuesday, December 8, 2020 2:58 PM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sara – we send the settlement check overnight for delivery on October 21, 2020 to the address noted below. We were
waiting for delivery confirmation to send the proposed SAO but did not receive. However, since we have not heard from you,
I believe it was likely received. If not, please let me know.

If it was, please provide your authorization to file the attached stipulation and order with your electronic signature. Thank
you.

Payne & Fears
Jamboree Center
4 Park Plaza, Suite 1100
                         Case 2:19-cv-01034-JCM-DJA Document 83
                                                             85 Filed 12/10/20
                                                                      12/14/20 Page 5 of 10
Irvine, CA 92614
Attn: Scott S. Thomas
Phone: (949) 851-1100




                                                    Priscilla L. O'Briant
                                                    Partner
                                                    Priscilla.Obriant@lewisbrisbois.com

                                                    T: 702.693.4388 F: 702.893.3789


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: Sarah J. Odia <sjo@paynefears.com>
Sent: Monday, October 19, 2020 1:36 PM
To: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company



Yes. The information you have is correct. Thank you.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Monday, October 19, 2020 1:32 PM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sarah – please confirm the information below is correct to send the check. Additionally, can you let me know when it is
received and I’ll provide the stipulation for dismissal. Thank you.
                       Case 2:19-cv-01034-JCM-DJA Document 83
                                                           85 Filed 12/10/20
                                                                    12/14/20 Page 6 of 10

Payne & Fears
Jamboree Center
4 Park Plaza, Suite 1100
Irvine, CA 92614
Attn: Scott S. Thomas

From: Sarah J. Odia <sjo@paynefears.com>
Sent: Monday, October 19, 2020 1:05 PM
To: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Cc: Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Tiffani
Engstrom <TENGSTROM@paynefears.com>
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company



Priscilla,

Centex’s signature to the settlement agreement is attached.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Friday, October 9, 2020 8:56 AM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Hilary A. Williams <HAW@paynefears.com>; Erica Bennett-Mendoza <ebennettmendoza@paynefears.com>; Freeman,
Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Thank you.

From: Sarah J. Odia <sjo@paynefears.com>
Sent: Thursday, October 8, 2020 7:17 PM
To: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Cc: Hilary A. Williams <HAW@paynefears.com>; Erica Bennett-Mendoza <ebennettmendoza@paynefears.com>; Freeman,
Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company



Hi Priscilla,

These changes are fine. I’ll accept them and send this to Centex for signature.

Sarah J. Odia
                       Case 2:19-cv-01034-JCM-DJA Document 83
                                                           85 Filed 12/10/20
                                                                    12/14/20 Page 7 of 10
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Wednesday, October 7, 2020 6:32 PM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Hilary A. Williams <HAW@paynefears.com>; Erica Bennett-Mendoza <ebennettmendoza@paynefears.com>; Freeman,
Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Subject: FW: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sarah – the Court granted our motion for good faith settlement. Attached please find the proposed release with minor
redlines. We are in receipt of the settlement check so once this is finalized can mail to the appropriate address.

From: O'Briant, Priscilla
Sent: Wednesday, July 29, 2020 3:47 PM
To: 'Sarah J. Odia' <sjo@paynefears.com>
Cc: Hilary A. Williams <haw@paynefears.com>; Erica Bennett-Mendoza <ebennettmendoza@paynefears.com>; Freeman,
Kristen <Kristen.Freeman@lewisbrisbois.com>; Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sarah – attached hereto please find the release with minor redlines. Also, my client jumped the gun slightly and sent the
settlement check to our office. Please advise how you would like to address in the release. Thank you.

From: Sarah J. Odia [mailto:sjo@paynefears.com]
Sent: Tuesday, July 21, 2020 3:41 PM
To: O'Briant, Priscilla
Cc: Hilary A. Williams; Erica Bennett-Mendoza; Freeman, Kristen; Cordell, Anne
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company




Priscilla,

Thank you for the update.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla
Sent: Tuesday, July 21, 2020 3:40 PM
                       Case 2:19-cv-01034-JCM-DJA Document 83
                                                           85 Filed 12/10/20
                                                                    12/14/20 Page 8 of 10
To: Sarah J. Odia
Cc: Hilary A. Williams ; Erica Bennett-Mendoza ; Freeman, Kristen ; Cordell, Anne
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sarah, I have reviewed and provided to my client for approval. She is out today, returning tomorrow, and I expect I can have
the final release back to you before end of week.

As you have probably seen, we filed the motion for determination of good faith settlement today. If noone opposes, I will
file a notice of non-opposition and a proposed order on August 4, 2020.

As the settlement is contingent on this, I don’t see how we can proceed with execution and payment until the order is signed

However, I will ensure that the release is approved and my client has all necessary information to issue payment at that
time.

Thank you.

From: Sarah J. Odia [mailto:sjo@paynefears.com]
Sent: Tuesday, July 21, 2020 1:33 PM
To: O'Briant, Priscilla
Cc: Hilary A. Williams; Erica Bennett-Mendoza
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company




Priscilla,

Attached is a draft settlement agreement between Centex and Scottsdale. Please let me know as soon as possible whether
you have any changes.

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Sent: Tuesday, July 7, 2020 9:50 AM
To: Sarah J. Odia <sjo@paynefears.com>
Cc: Hilary A. Williams <haw@paynefears.com>
Subject: RE: Centex - Carlan/Maples -- Scottsdale Insurance Company

Sarah – the concern is that any of the other insurers could argue that we owe them contribution based on the co-equal duty to
defend by all insurers. I am happy to reconsider if you know of any law that says this is not the case. I am pretty sure the
Court will grant the motion once my client makes the required showing.
                         Case 2:19-cv-01034-JCM-DJA Document 8385 Filed 12/10/20
                                                                        12/14/20 Page 9 of 10
                                         Priscilla L. O'Briant
                                                    Partner
                                                    Priscilla.Obriant@lewisbrisbois.com

                                                    T: 702.693.4388 F: 702.893.3789



6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: Sarah J. Odia [mailto:sjo@paynefears.com]
Sent: Tuesday, July 7, 2020 9:29 AM
To: O'Briant, Priscilla
Cc: Hilary A. Williams
Subject: [EXT] RE: Centex - Carlan/Maples -- Scottsdale Insurance Company


 External Email


Priscilla,

Would you like our office to draft the settlement agreement? I’m not sure whether the court will grant a good faith
settlement motion. Don’t good faith settlements bar claim by joint tortfeasors only?

Sarah J. Odia
Partner




PAYN E & F EAR S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: ed ostermediation.com <ed@ostermediation.com>
Sent: Monday, July 6, 2020 6:02 PM
To: Sarah J. Odia <sjo@paynefears.com>; Priscilla L. O'Briant Esq. <priscilla.obriant@lewisbrisbois.com>
Subject: Centex - Carlan/Maples -- Scottsdale Insurance Company

Priscilla and Sarah,

This will confirm that your clients have agreed to settle this matter for $45,000. The only condition is that the settlement receive
approval from the court by way of a good faith determination or comparable disposition acceptable to the parties.

It has been a pleasure working with both of you on this matter. I very much appreciate the efforts you contributed to this result.

Best regards, Ed
                  Case 2:19-cv-01034-JCM-DJA Document 83
                                                      85 Filed 12/10/20
                                                               12/14/20 Page 10 of 10




www.ostermediation.com /(949) 235-3600
